Citation Nr: 1545727	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement.to service connection for a lumbar and thoracic spine disorder.

2. Entitlement to service connection for a cervical spine disorder.

3. Entitlement to service connection for a bilateral knee disorder.

4. Entitlement to service connection for a bilateral foot disorder.

5. Entitlement to service connection for a respiratory disorder, diagnosed as chronic obstructive respiratory disorder (COPD), to include as due to toxic herbicide exposure.

6. Entitlement to service connection for a skin disorder, to include as due to toxic herbicide exposure.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter is on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.     

The Veteran testified before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is of record.

This appeal was remanded by the Board in October 2014 for further development and is now ready for disposition.

An appeal on the issue of entitlement to service connection for bilateral hearing loss was also perfected by the Veteran.  However, in a March 2015 decision, he was granted service connection for this disorder.  This represents a full grant of the benefit sought on appeal, and it is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The Veteran's currently diagnosed spine, knee, skin and respiratory disorders were not clinically shown in service or for many years thereafter, and are unrelated to service or to toxic herbicide exposure.  

2.  A bilateral foot disorder is not clinically shown.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar and thoracic spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for entitlement to service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

5.  The criteria for entitlement to service connection for a respiratory disorder, diagnosed as COPD, to include as due to toxic herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

6.  The criteria for entitlement to service connection for a skin disorder, to include as due to toxic herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examination with respect to the issues on appeal was also obtained in January 2015.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge in March 2013.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature of the disorders on appeal, and how he believes each of them is related to active duty service.   

Finally, it is noted that this appeal was remanded by the Board in October 2014 in order to acquire VA examinations and opinions related to the issues on appeal.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided VA examination in January 2015, which the Board finds adequate for adjudication purposes.  After the required development was completed, the issues were readjudicated and the Veteran was sent a supplemental statement of the case in March 2015.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran has submitted a claim seeking service connection for a bilateral knee and foot disorder, disorders to the lumbar and cervical spine, as well as for a respiratory and skin disorder.  He asserts that many of his musculoskeletal disorders are due to his heavy physical activity during service.  He also asserts that his respiratory and skin disorders are related to Agent Orange exposure while serving in the Republic of Vietnam.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including degenerative arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board determines that service connection is not warranted for any of the disorders on appeal, based on the evidence of record.  First, there is no basis for service connection for a respiratory or skin disorder related on a presumptive basis to Agent Orange exposure.  Specifically, VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with ischemic heart disease, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias and, as potentially relevant here, chloracne and respiratory cancers.  38 C.F.R. § 3.309(e).

Here, the Veteran's DD-214 establishes that he served in the Republic of Vietnam from July 1969 to July 1970, and he is presumed to have been exposed to toxic herbicides during such service.  However, while he has been diagnosed with keratosis and COPD, neither of these disorders is listed as a disorder that may be presumed related to toxic herbicide exposure.  Moreover, there is no evidence that the Veteran has ever been diagnosed with any sort of respiratory cancer or chloracne.  Therefore, neither of these disorders may be presumed related to his acknowledged toxic herbicide exposure.  

Next, even though his primary assertion has been addressed above, the Veteran is not precluded from establishing service connection for any of the disorders on appeal with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is also not warranted for any of these disorders on this basis.  

As an initial matter, the Board notes that the Veteran received the Combat Infantryman Badge, and is presumed to have "engaged in combat with the enemy" for VA purposes.  For Veterans who engaged in combat with the enemy during service, VA shall accept lay evidence as sufficient proof for service-connection of any disease or injury alleged to have been incurred in or aggravated by combat service, so long as such lay evidence is consistent with the circumstances of such service.  38 U.S.C.A. § 1154(b) (West 2014 & Supp. 2015).

As such, although the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to any of the disorders on appeal while in service, the Board is willing to accept the presence of such symptoms in service based on his statements.  However, such statements are of diminished value, given that his separation physical examination in December 1970 fails to document any complaints of or observed symptoms related to his back, knees, feet, or skin.  Indeed, an examination of the joints was negative.  While the Veteran did complain of shortness of breath, there was no clinically observed respiratory disorder.  

Next, the post-service evidence does not reflect symptoms related to any disorder on appeal for many years after the Veteran left active duty service.  Specifically the first indication of any of these disorders since active duty was not until May 2005, when the Veteran complained of shortness of breath.  Symptoms related to his spine and knees were not shown until 2008, and the first skin symptoms were not shown until 2014.  The Board emphasizes that this first indication of any of these disorders is approximately 34 years after he left active duty.  As such, a continuity of symptoms for these symptoms is not shown based on the clinical evidence.  

As for the Veteran's foot symptoms, the clinical evidence does not establish the presence of an actual diagnosed condition.  Specifically, although he complained of foot pain in 2008, a VA examination in January 2015 failed to identify any foot pathology.  In the absence of any other evidence establishing the presence of an actual foot disorder, the Board is left to conclude that a bilateral foot disorder is not currently shown, and there is no disorder for which benefits may be granted.  Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  

As part of this claim, the Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of statements made by the Veteran and others regarding his assertions of spine, respiratory, knee and skin symptoms since active duty.  In this regard, while Veteran is competent to discuss the nature of some disorders despite his status as a lay person, he is not competent to diagnose musculoskeletal, skin or respiratory disorders, as these are not diagnosed by their unique and readily identifiable features, and thus require a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

Nevertheless, the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Specifically, not only has the Veteran waited well over 30 years to submit claims for service connection, he specifically stated in 2008 that he had, in fact, not even seen a doctor in decades.  Moreover, at his hearing before the Board in March 2013, he denied experiencing any specific injury to his back or knees while in service.  See Caluza v. Brown, 7 Vet.  App. 498 (1995) (VA may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record).  
Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

As an initial matter, despite the fact that the Board may accept the Veteran's statements of active duty service injuries without corroborating evidence, he has not asserted specific injuries to his back or knees in service, nor did he assert that his skin symptoms arose during service.  Moreover, no medical evidence of record relates his current skin, foot or spine disorders to service, and no evaluating physician has opined that such a relationship exists.  

The Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in January 2015.  On that occasion, after a review of the claims file, the examiner opined that it was less likely than not that the Veteran's COPD was related to his in-service complaints or to toxic herbicide exposure.  Specifically, the examiner noted that the Veteran was short of breath only after running, and there were no respiratory conditions identified at that time.  Rather, in the examiner's opinion, the Veteran's smoking history was the likely cause of his symptoms.   

The Board finds that the examination was adequate for evaluation purposes. Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating the disorders on appeal to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of musculoskeletal, skin or respiratory disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because these disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's claimed disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a lumbar and thoracic spine disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for a respiratory disorder, diagnosed as COPD, to include as due to toxic herbicide exposure, is denied.

Service connection for a skin disorder, to include as due to toxic herbicide exposure, is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


